               Case 4:20-cv-00917-SGC Document 1 Filed 06/29/20 Page 1 of 6                             FILED
                                                                                               2020 Jun-29 AM 10:25
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                   MIDDLE DIVISION

ROBERT WHITE                                                                        PLAINTIFF

V.                                                        CIVIL ACTION NO.:

TIREHUB, LLC                                                                      DEFENDANT

                                        COMPLAINT
                                   JURY TRIAL DEMANDED

          COMES NOW the Plaintiff, Robert White, by any through his counsel, Watson &

Norris, PLLC, and files this action to recover damages for violations of his rights under

the Family and Medical Leave Act of 1993, as amended, against the Defendant TireHub,

LLC.      In support of this cause, the Plaintiff would show unto the Court the following facts

to-wit:

                                            PARTIES

          1.      Plaintiff, Robert White, is an adult male citizen of Ashville, Alabama.

          2.      Defendant, TireHub, LLC, is a Delaware Corporation doing business in the

State of Alabama and may be served with process through its Registered Agent: National

Registered Agent, Inc., 2 North Jackson Street, Suite 605, Montgomery, AL 36104.

                                  JURISDICTION AND VENUE

          3.      This court has federal question jurisdiction for a cause of action arising

under FMLA.

          4.      This Court has personal and subject matter jurisdiction over the

Defendant and, venue is proper in this Court.

                                 STATEMENT OF THE FACTS

          5.      Plaintiff is a 55-year-old male citizen of Ashville, Alabama.

          6.      Plaintiff was hired by Goodyear on October 12, 1987 and worked for almost
            Case 4:20-cv-00917-SGC Document 1 Filed 06/29/20 Page 2 of 6



32 years, rising to the level of Center Manager.

       7.      On July 1, 2018, Goodyear and TireHub merged. So, on paper Plaintiff

then worked for TireHub, yet Plaintiff kept all the benefits he had accumulated during his

previous years of service with Goodyear.

       8.      On June 17, 2018, Plaintiff suffered a non-work-related injury when he was

bucked off a horse.     The incident caused severe damage to his spine.           Rods and

screws were surgically implanted in his back to repair his spine.

       9.      On September 1, 2018, due to Plaintiff’s absence, Goodyear/TireHub

transferred in Michael Kidwell to become the Acting Manager at Plaintiff’s store.

       10.     After being treated for the injury, Plaintiff’s medical provider, Dr. Jason

Pittman, released Plaintiff back to work on September 5, 2018.          Goodyear/TireHub,

however, refused to allow Plaintiff to return to work until October 28, 2018.

       11.     When Plaintiff returned to his position, Mr. Kidwell was relegated to the

position of Assistant Manager.

       12.     Mr. Kidwell was clearly disappointed by this turn of events.

       13.     The Goodyear/TireHub Human Resources personnel had believed Plaintiff

would be gone much longer, or might never return at all, and Mr. Kidwell had been led to

believe he would become the new Center Manager.

       14.     Upon Plaintiffs return to work as the Center Manager, Plaintiff directed

various changes that frustrated Mr. Kidwell (e.g., cutting overtime), who complained about

Plaintiff to higher level management.

       15.     Despite Mr. Kidwell’s complaints, between November 2018 and March

2019, Plaintiff improved the ranking of his store from 62nd of 68 all the way to 2nd.
         Case 4:20-cv-00917-SGC Document 1 Filed 06/29/20 Page 3 of 6



       16.      Plaintiff’s rheumatologist directed Plaintiff that due to his diagnosis of

Osteoporosis, it would be in his best interest to undergo a fusion procedure.

       17.      Plaintiff subsequently had this procedure performed on February 26, 2019.

       18.      Then on March 4, 2019, Plaintiff again underwent surgery and had his gall

bladder removed.

       19.      On April 4, 2019, Plaintiff was talking with his boss, Chris May.         Mr. May

asked Plaintiff why he had needed to have his gall bladder removed, and Plaintiff

explained it.   May then asked, “When will you be back to 100%?” Plaintiff responded,

“I’ll never be back to 100%.”

       20.      The next day, Plaintiff was meeting with Mr. Kidwell.          Mr. Kidwell was

applying for Store Manager positions at other stores and was requesting that Plaintiff give

him a letter of reference.

       21.      Plaintiff told Mr. Kidwell that if he wrote a letter of reference, he could either

tell the truth, that Mr. Kidwell was a difficult person to work with, or he could not disclose

the truth and simply say only what he knew the other store personnel would want to hear.

       22.      The conversation was not heated at all, but Plaintiff was stating, in plain

speak, that Mr. Kidwell was difficult to work with.

       22.      After that, Plaintiff went on vacation from April 8th through the 15th.

       23.      When Plaintiff returned on the April 15th, Mr. May informed Plaintiff that he

was terminated.

       24.      Defendant’s stated reason for Plaintiff’s termination was that Plaintiff had

allegedly “bullied” Mr. Kidwell.
          Case 4:20-cv-00917-SGC Document 1 Filed 06/29/20 Page 4 of 6



        25.     Plaintiff asked Mr. May as to why he had acted on Mr. Kidwell’s unfounded

allegation without even asking for his (Plaintiff’s) description of what occurred.       Mr. May

had no reply.

        26.     Prior to this allegation, Plaintiff had been written up only once.

        27.     Specifically, in 2016, Plaintiff was written up for conflict of interest, when he

hired an employee to perform some private work for him (i.e., the employee was struggling

financially, and Plaintiff was simply trying to assist him in making some extra money).

        28.     Shortly after that write up, out of frustration, Plaintiff threatened to leave his

position, but was entreated to remain and given a raise.

        29.     In April 2019, after nearly 32 years of faithful service, Plaintiff was

terminated based on an unsubstantiated claim and not even offered a separation

agreement.

        30.     After the termination, Defendant filled Plaintiff’s position with Mr. Kidwell.

                                     CAUSES OF ACTION

    COUNT I: VIOLATION OF THE FAMILY AND MEDICAL LEAVE ACT OF 1993

        31.     Plaintiff re-alleges and incorporates all averments set forth in paragraphs 1

through 30 above as if fully incorporated herein.

        32.     Defendant terminated Plaintiff in retaliation for qualifying for and/or taking

federally protected leave under the FMLA, 29 U.S.C. '2601 et seq. It is unlawful for any

employer to interfere with, restrain, or deny the exercise of or the attempt to exercise, any

right provided under the FMLA. In addition, it is unlawful for any employer to discharge

or discriminate against any individual for opposing any practice made unlawful by the

FMLA.

        33.     Defendant discriminated against Plaintiff and retaliated against him based
          Case 4:20-cv-00917-SGC Document 1 Filed 06/29/20 Page 5 of 6



on his previous FMLA leave and terminated him in violation of the FMLA.

       34.     As a result of Defendant=s intentional, discriminatory and unconstitutional

acts described above, Plaintiff has suffered and continues to suffer mental anguish,

humiliation, emotional distress, all to his detriment and compensable at law.

       35.     The wrongful conduct of Defendant is evidenced by a consciously indifferent

attitude towards employees= rights under the FMLA. As a result of this conduct, punitive

damages in excess of the minimum jurisdictional limits of this Court should be assessed

against Defendant so as to deter this type of conduct in the future.

       36.     Plaintiff also seeks all other relief, at law or in equity, to which he may show

himself justly entitled.

                                   PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that upon

hearing of this matter by a jury, the Plaintiff be granted the following relief in an amount

to be determined by the jury

       1.      Back wages and reinstatement; or
       2.      Future wages in lieu of reinstatement;
       3.      Tax gross-up with all make-whole relief;
       4.      Compensatory damages;
       5.      Liquidated damages;
       6.      Punitive damages;
       7.      Lost Benefits;
       8.      Pre-judgment and post-judgment interest;
       9.      Attorney fees and costs; and
       10.     Such other relief as the Court deems just and appropriate.

       THIS the 26th day of June 2020.

                                            Respectfully submitted,
                                            ROBERT WHITE, Plaintiff
                                    By:     /s Patrick Montgomery
                                            Patrick Montgomery (#ASB-1173-C66M)
                                            MON062
                                            Attorney for Plaintiff
       Case 4:20-cv-00917-SGC Document 1 Filed 06/29/20 Page 6 of 6




OF COUNSEL:

MORGAN & MORGAN
63 South Royal Street
Suite 710
Mobile, AL 36602
Telephone: (251) 800-6030
Facsimile: (251) 800-6050
Email: pmontgomery@forthepeople.com
